Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-6 in the reply filed on April 23rd, 2021 is acknowledged. Non-elected invention of Group II, claims 7-8 have been withdrawn from consideration.  Claims 1-8 are pending.
Action on merits of Group I, claims 1-6 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 31st, 2019 and March 20th, 2020 have been considered by the examiner.

Drawings
The drawings filed on 12/31/2019 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (hereinafter as AAPA) in view of Maeda (US 2018/0331315, hereinafter as Maeda ‘315) and further in view of Tokoo (US 2013/0153881, hereinafter as Tokoo ‘881) as an evidence.

an array of pixels in which pixels emitting light of a 5specific color are regularly arrayed and which is composed of at least a plurality of pixels emitting light of mutually different colors (Fig. 2, (R/G/B); [0005]), wherein in the pixel, a common electrode (10), a first blocking layer, a light emitting layer (7R/7G/7B), a second blocking layer, and a pixel 10electrode (3) are laminated in this order when viewed from a viewing direction, at least the light emitting layer, the second blocking layer (6R/6G/6B),, and the pixel electrode (3) are provided independently for each pixel, adjacent pixels are separated by a bank (4), and  15at least in a part of the array of pixels, on the bank.
Thus, AAPL is shown to teach all the features of the claim with the exception of explicitly the limitation: “a first blocking layer; and the second blocking layer belonging to another pixel having a light-emission color different from that of one pixel is partially overlapped on the light emitting layer belonging to the one pixel”.  
However, Maeda ‘315 teaches a first blocking layer (Fig. 18, (not shown); para. [0115]) (also see para. [0059] of Tokoo ‘881 as an evidence); and the second blocking layer (not shown; [0115]) (also see para. [0059] of Tokoo ‘881 as an evidence) belonging to another pixel having a light-emission color different from that of one pixel is partially overlapped on the light emitting layer (176) belonging to the one pixel (see Fig. 3).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify AAPA by having the second blocking layer belonging to another pixel having a light-emission color different from that of one pixel is partially overlapped on the light emitting layer belonging to the one pixel in order to provide a 

Regarding Claim 2, Maeda ‘315 teaches at least in a part of the array of pixels, on the bank, the second blocking layer (Fig. 18, (not shown); [0114]- [0115]) (also see para. [0059] of Tokoo ‘881 as an evidence) belonging to the other pixel having a light-emission color different from that of one pixel is partially 25overlapped on the light emitting layer belonging to the one pixel (176B; [0055]), and the light emitting layer (176G; [0055]) belonging to the other pixel is partially overlapped further on the second blocking layer.  

Regarding Claim 3, Maeda ‘315 teaches an area of the second blocking layer (Fig. 18, (not shown); [0114]- [0115]) (also see para. [0059] of Tokoo ‘881 as an evidence) is larger than the area of the light emitting layer.  
Furthermore, it has been held to be within the general skill of a worker in the art to select an area of the second blocking layer is larger than the area of the light emitting layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



However, it has been held to be within the general skill of a worker in the art to select the area of the second blocking layer and the area of the emission layer are equal on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 5, Maeda ‘315 teaches at least in a part of the array of pixels, on the bank, the second blocking layer (Fig. 18, (not shown); [0114]- [0115]) (also see para. [0059] of Tokoo ‘881 as an evidence) belonging to another pixel having a light-emission color different from one pixel is partially 20overlapped on the second blocking layer belonging to the one pixel.  

Regarding Claim 5, Maeda ‘315 teaches a geometric center of the second blocking layer 
(Fig. 18, (not shown); [0114]- [0115]) (also see para. [0059] of Tokoo ‘881 as an evidence) is offset from the geometric center of the light emitting layer (176G; [0055]).
In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Okutani et al. (US 2010/0044690 A1)			
Liao et al. (US 2008/0315753 A1)
Thompson et al. (US 2008/0102310 A1)		
Nishimura et al. (US 2006/0289882 A1)
Lee et al. (US 2004/0217697 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829